Order modified by providing as to item “ 1 ” of the notice of motion that defendant may replead its counterclaim against James Pels Co., Inc., making appropriate allegations that said corporation and James Pels, N. V., were regarded by the parties to the contracts as one and the same corporation; by denying item “ 4” of the notice of motion; and by giving leave to replead the matter set forth in item “ 6 ” of the notice of motion, and, as so modified, affirmed. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Dore. J., concurs in the modification but dissents from the determination made to the extent that he votes also to deny item “ 2 ” of the notice of motion relating to the first complete defense to the second cause of action. (See Staten Island, M. R. R. Co. v. Hinchliffe, 170 N. Y. 473, 481; Morgan Munitions Co. v. Studebaker Corp., 226 id. 94, 98.) Settle order on notice.